Citation Nr: 0825453	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to disability ratings for post-traumatic 
stress disorder (PTSD) higher than 0 percent from September 
24, 2004, and 30 percent from March 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
bilateral hearing loss and for a skin disorder.  The RO 
granted service connection for PTSD, effective September 24, 
2004, and assigned a disability rating of 0 percent.  In a 
May 2007 rating decision, the RO increased the rating for 
PTSD to 30 percent, effective March 28, 2007.  The veteran 
continued his appeal.

The issues of service connection for a skin disorder and 
higher disability ratings for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had disabling left ear hearing loss at 
entrance into service.

2.  The veteran's left ear hearing loss is not shown to have 
worsened during service.

3.  The veteran did not have disabling right ear hearing loss 
at entrance into service.

4.  The veteran was exposed to artillery gun noise during 
service.

5.  Post-service disabling right ear hearing loss is related 
to noise exposure during service.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was neither incurred nor aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure during service.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  To rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
(1) that the disease or injury existed prior to service, and 
(2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA meets 
both of these burdens.  See VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  An 
injury or disease that existed prior to service will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107. 

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

The veteran had a medical examination in April 1966 for entry 
into service.  On the audiological evaluation performed at 
that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-5
0
LEFT
0
-5
45
45
50

Those test results show that the veteran had left ear hearing 
loss disability before he entered service.  The veteran's 
service medical records do not show any complaints or 
treatment involving the ears.  The report of an October 1969 
examination at separation from service indicates hearing of 
15/15 on spoken voice testing.  Audiometric testing, showing 
auditory thresholds, was not performed.  The veteran's 
service separation document, DD Form 214, records that his 
last duty assignment was with a gun battery.

In 2004, the veteran submitted a claim for compensation for 
claimed service-connected disorders, including hearing loss.  
On VA examination in January 2005, the veteran reported that 
during service he served as a mechanic in infantry and 
artillery gun batteries.  He stated that he was always around 
the big guns, and did not have ear protection.  He indicated 
that presently he had trouble hearing people speaking, and 
that his ear throbbed when it ached.  He related that his 
post-service employment was in construction.  He reported 
that in that work he wore ear protection when needed; but 
that he mainly worked as a engineer, in situations that were 
not very loud.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
55
65
LEFT
40
70
75
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 68 percent in the left ear.  The 
test results showed hearing loss disability in both ears.  
The examiner commented that the spoken voice test reported in 
October 1969 was "not a valid means of determining accurate 
hearing acuity."  The examiner provided an opinion regarding 
the likely etiology of the veteran's hearing losses, as 
follows:

Because there was a hearing loss in his 
left ear at the time of induction, it is 
felt to be not [at] least as likely as 
not that his hearing loss in his left ear 
began as a result of noise exposure in 
the military.  For the right ear, I am 
unable to state an opinion without 
resorting to speculation as to the nature 
of the hearing loss.

In his May 2006 notice of disagreement and November 2006 
substantive appeal, the veteran noted conflict in his service 
medical records, in that a mild hearing loss was noted when 
he entered service, and no hearing loss was noted on 
separation from service.  He stated that he had served with 
two gun batteries, and that the artillery guns were fired 
during the numerous times he served on guard duty.  He 
reiterated that he did not have hearing protection during 
service.  He expressed his strong belief that his hearing 
loss was related to his service with the gun batteries.

The 1966 service entrance examination shows that the veteran 
had left ear hearing loss disability when he entered service.  
Because full audiology was not performed on his separation 
examination, there is no objective evidence as to whether the 
preexisting left ear hearing loss increased during service.  
Test results show more severe left ear hearing loss in 2005 
than in 1966.  Considering the passage of almost 40 years 
between the tests, however, the recent results cannot show 
whether that worsening occurred during service.  

There is no indication that his preexisting left ear hearing 
disability increased beyond the natural progress of the 
disease in service, or that his current left ear hearing loss 
is otherwise related to service.

As there is no medical evidence to the contrary, the Board 
finds that the in-service findings as to the veteran's 
history, as well as the post-service medical records, clearly 
show that his preexisting left ear hearing loss was not 
aggravated by his military service.

The veteran did not have disabling hearing loss in his right 
ear when he entered service.  There is no reliable evidence 
as to his right ear hearing capacity at separation from 
service.  He currently has right ear hearing loss disability.  
The military record of the veteran's assignment to a gun 
battery is consistent with his account of noise exposure 
during gun battery service.  While right ear hearing loss was 
first documented long after service, the veteran credibly 
reports considerable noise exposure during service and little 
noise exposure after service.  Giving the benefit of the 
doubt to the veteran, the Board grants service connection for 
right ear hearing loss.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With regard to the veteran's claim for service connection for 
hearing loss, complete notice was sent in letters issued in 
October 2004 and May 2006, and the claim was readjudicated in 
an October 2006 statement of the case and a May 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  VA has obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to that claim have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements, and the veteran 
is not prejudiced by a decision on that claim at this time.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

The veteran contends that a skin disorder on his hands, 
forearms, and feet is related to his service, including 
exposure to herbicides during his service in Vietnam.  
Additional evidence is needed with respect to that claim.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for any of the conditions listed under 38 
C.F.R. § 3.309(e) will be presumed if the condition becomes 
manifest to a degree of 10 percent disabling or more.  Skin 
disorders, including chloracne, other acneform disease 
consistent with chloracne, and porphyria cutanea tarda, must 
become manifest within one year after the last date on which 
the veteran was exposed to an herbicide agent during service 
in order for service connection to be presumed.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served on active 
duty in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).

The veteran served in Vietnam in 1968 and 1969.  Notes of VA 
outpatient treatment of the veteran in February 2008 reflect 
thickening of the skin on his hands, and scattered petechiae 
and scabs on his arms.  The treating practitioner stated that 
the etiology of the skin findings was unclear.

The assembled evidence does not indicate when the veteran's 
skin symptoms began.  On remand, the RO should give the 
veteran the opportunity to submit or identify records of any 
treatment for skin conditions, with emphasis on any treatment 
soon after separation from service.  The RO should assist, if 
needed, in obtaining records of any treatment the veteran 
identifies.  The veteran should then have a VA skin 
examination, with the examiner to review the claims file, 
obtain a history of current skin disorders, provide diagnoses 
for those disorders, and provide an opinion as to the likely 
etiology of those disorders.

The veteran is seeking disability ratings for his PTSD higher 
than the initial 0 percent disability rating that the RO 
assigned, effective September 24, 2004, and the subsequent 30 
percent rating that the RO assigned effective March 28, 2007.  
It appears that the claims file might not contain all records 
of mental health treatment of the veteran.  Notes from VA 
outpatient treatment in May 2004 indicate that the veteran 
had been followed in the past for probable mild depression 
with possible PTSD.  In VA outpatient treatment in November 
2004, the veteran reported some psychological symptoms such 
as anxiety and nightmares; and the treating practitioner 
included an impression of probable PTSD.  On VA mental health 
examination in January 2005, the examiner noted a record of a 
provisional diagnosis of PTSD.  Treatment notes can provide 
significant information about the manifestations and severity 
of the veteran's PTSD during the relevant periods.  The Board 
will remand the issue for the veteran to be asked the years 
and sources of all mental health treatment that he has 
received, and for the RO to obtain records of that treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit records of 
any treatment for skin disorders, and any 
mental health treatment, or to identify 
the years and sources of such treatment.  
Inform the veteran that, for the skin 
disorder claim, any treatment soon after 
separation from is particularly relevant.  
VA should obtain any treatment records 
that the veteran identifies but does not 
submit.  Any records obtained should be 
associated with the claims file.

2.  Thereafter, schedule the veteran for a 
VA dermatology examination to address the 
nature and likely etiology of all current 
skin disorders.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should obtain from 
the veteran a history of each current skin 
disorder.  The examiner should provide a 
diagnosis for each current skin disorder, 
and should specifically indicate whether 
any current skin disorder is chloracne, 
other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.  
For each current skin disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to the 
veteran's service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any of those claims 
remains less than fully granted, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


